Citation Nr: 1327016	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  10-18 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic back condition.  

2.  Entitlement to an initial, compensable disability rating for service-connected left lower leg compartment syndrome, status post fasciotomy.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee, status post ACL reconstruction.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

Review of the record reveals that, in a March 2009 rating decision, the RO denied service connection for a chronic back condition but granted service connection for left lower leg compartment syndrome and left knee, status post ACL reconstruction, and assigned a noncompensable (zero percent) and 10 percent disability rating, respectively.  

The Veteran submitted a timely notice of disagreement as to the March 2009 rating decision wherein it appears he limited his disagreement to the denial of service connection for a chronic back disability and the rating assigned to service-connected left lower leg compartment syndrome.  However, the RO subsequently issued a statement of the case (SOC) which addressed all three claims adjudicated in the March 2009 rating decision.  Thereafter, the Veteran submitted a written statement that was accepted in lieu of a timely VA Form 9, thereby perfecting an appeal as to the three claims adjudicated in the March 2009 rating decision.  See May 2010 VA Form 21-4138.  As such, the issues of entitlement to service connection for a chronic back condition and entitlement to higher initial ratings for service-connected left lower leg compartment syndrome and left knee, status post ACL reconstruction, were certified to the Board for adjudication.  

Review of the record reveals that the Veteran, through his representative, submitted a statement in support of the claims on appeal, wherein he requested a video conference hearing be held at his local RO.  See April 2013 VA Form 646.  To date, the Veteran has not been afforded a video conference hearing and he has not withdrawn his request for a hearing.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing.  Therefore, a remand is required for the scheduling of a video conference hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2012).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing, as per his request, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2012), and as the docket permits.  

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


